DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed 04/20/2022 has been entered.  In the Amendment claims 1 and 12 have been amended.  Claims 1-12 are currently pending in the application. 
	The objection to claim 6 is maintained as claim 6 has not been amended to overcome the objection.
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 04/20/2022 have been fully considered but they are considered moot.  Independent claim 1 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Objections
Claim 6 is objected to because of the following informalities:  The language “a grip portion by which the user grabs and configured to relatively rotate with respect to the rotating body” could be construed as positively claiming the human body.  Language such as  --a grip portion configured to be grabbed by the user and further configured to relatively rotate with respect to the rotating body-- is suggested to avoid positively claiming human body parts.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dellanno (US 2009/0149788).
Regarding claim 1, Dellanno discloses a device for correcting a forward head posture 10 (forward head position correction collar 10, [0002],[0032], Fig. 7), comprising: a front support 14 (chin-mastoid piece 14, [0032]) configured to press against a front side of a jaw of the user ([0009], [0015], [0032], [0033], [0039], the chin is engaged, see Fig. 2A ) and having a jaw supporting frame protruding from the front support toward a center of the device to contact a lower portion of the jaw of the user (see annotated Fig. 2A below, [0039]);

    PNG
    media_image1.png
    645
    607
    media_image1.png
    Greyscale


a rear support 24 (rear lordosis correction assembly 24, [0032]) configured to support a rear side of a cervical spine of the user ([0040, Fig. 2A); and an adjuster 36, 20, 33 (pinion gear 36, track 20, bracket body 33, Fig. 10; [0033], [0035])configured to adjust a distance between the front support and the rear support ([0035]-[0038],[0044]), wherein, as the adjuster is adjusted, the front support will cause a lower jaw joint of the jaw of the user to move backward in a horizontal direction ([0007],[0044], Fig. 2A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (US 2009/0149788) in view of Jeong (Korean patent publication no. KR20190036883A, English translation previously provided).
	Regarding claim 2, Dellanno discloses the invention as described above and further discloses wherein the adjuster comprises: an adjustment frame 33 (bracket body 33, [0035]) configured to be fixed to one of the front support and the rear support ([0035]); a pair of sliding frames 20 configured to slide in a pair of adjustment frames ([0035]).
Dellanno does not disclose a pair of sliding frames configured to slide in the adjustment frame to be connected to the other one of the front support and the rear support; and an adjustment handle configured to rotate on the adjustment frame and transfer a rotational force that slides the sliding frames in opposite directions to each other.
Jeong teaches (in an embodiment of Figs. 1-8) an analogous correction device 100 (patient-customized cervical spine 100, [0023], Fig. 1) ([0001], [0004]), comprising: an analogous front support 111, 113 (chin guard 111 and U-shaped guard 113, [0024]; see annotated Figs. 3 and 4 below) 

    PNG
    media_image2.png
    616
    528
    media_image2.png
    Greyscale

configured to support a jaw of a user ([0024); an analogous rear support  130 (cervical spine support 130, [0025], annotated Figs. 3 and 4 above) configured to support a rear side of a cervical spine of the user ([0025]);  an analogous adjuster 115 (circumferential adjustment device 115, annotated Figs. 3 and 4 above, [0027]) configured to adjust a distance between the front support and the rear support ([0034]), wherein, as the adjuster is adjusted, a lower jaw joint of the jaw of the user moves backward in a horizontal direction (Fig. 4, [0026], [0027], [0034]; circumferential adjustment device 115 fixed to U-shaped guard 113, [0026]; U-shaped guard 113 is fixed to jaw protecting portion 111, [0024]; as the inner circumference between the U-shaped guard 113 [part of front support] and the cervical spine 130 [rear support 130] is made smaller pressure is put on the chin [jaw] of the user thus it is capable of being pushed backward in a horizontal position) wherein the analogous adjuster comprises: an adjustment frame (see annotated Fig. 8 below showing left and right ends of adjustment device, [0028])

    PNG
    media_image3.png
    536
    487
    media_image3.png
    Greyscale


 configured to be fixed to one of the front support and the rear support ([0027]) see annotated Fig. 8 below showing an adjustment frame ; a pair of sliding frames 150 (pair of fastening ties 150, [0026]) configured to slide in the adjustment frame ([0028])  to be connected to the other one of the front support and the rear support ([0026]); and an adjustment handle ([dial], [0028]) configured to rotate on the adjustment frame and transfer a rotational force that slides the sliding frames in opposite directions to each other (the fastening tie 150 can be inserted into the circumferential adjusting device 115 at the same time or simultaneously be pulled out to the outside according to the rotation direction of the pinion portion 116, [0028])
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the adjuster of the device for correcting a forward head posture of Dellanno comprising an adjustment frame, comprises a pair of sliding frames configured to slide in the adjustment frame to be connected to the other one of the front support and the rear support; and an adjustment handle configured to rotate on the adjustment frame and transfer a rotational force that slides the sliding frames in opposite directions to each other, as taught by Jeong, in order to provide an improved device for correcting a forward head posture that is customizable in size, that can facilitate quick adjustments and that can be precisely fitted and fixed to the cervical spine dimensions of an individual patient (Jeong, [0005]-[0007]).
Regarding claim 3, Dellanno in view of Jeong  (embodiment Figs. 1-8) discloses the invention as described above and further discloses wherein the pair of the sliding frames 150 and the adjustment handle ([dial], Jeong, [0028]) are engaged with each other as a rack and pinion structure (Jeong, [0028]), wherein the sliding frames slide by the same length in response to a rotation angle of the adjustment handle (the fastening ties 150 [sliding frames] are gear engaged, Jeong, [0028]; also each individual tooth of each sliding frame [tie] appears to be spaced apart the same amount [see annotated Fig. 8 above] thus it follows that the sliding frames [ties] slide by the same length in response to a rotation angle).
Regarding claim 7, Dellanno in view of Jeong in an embodiment of Figs. 1-8 discloses the invention as described above and further discloses wherein the adjuster comprises: a connecting band  (see annotated Jeong Fig. 5 below) 

    PNG
    media_image4.png
    353
    443
    media_image4.png
    Greyscale

configured to be connected to one of the front support and the rear support  and a fastening member (annotated Jeong Fig. 5 shows a connecting band connected to rear support 130); and shows a pair of sliding frames 150 (pair of fastening ties 150, Jeong, [0026]; see annotated Jeong Fig. 8 above with regard to claim 2)  which appear to comprise a head configured to be fastened to the fastening member (annotated Jeong Fig. 5) but does not explicitly disclose a pair of fastening member formed on both sides of the connecting band and a pair of sliding frames comprising a head configured to be fastened to each of the fastening members.  
Jeong teaches, in another embodiment shown in Figs. 9-10, an analogous correction device 100 ([0036]) comprising an analogous adjuster 115 an analogous front support 111, 113 (Fig. 9), analogous sliding frames 183 (see annotated Fig. 9 below), 

    PNG
    media_image5.png
    397
    544
    media_image5.png
    Greyscale

analogous connecting band 183 ([0036]; see annotated Fig. 10 below), 

    PNG
    media_image6.png
    314
    571
    media_image6.png
    Greyscale



a pair of fastening members 160 (fastening piece 160, Fig. 10) formed on both sides of the connecting band ([0038]), the pair of sliding frames 183 comprising a head (annotated Fig. 10, [0038]) configured to be fastened to each of the fastening members ([0036]).   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the connecting band of the device for correcting forward head posture of  Dellanno in view of Jeong in an embodiment of Figs. 1-8 of, a pair of fastening members formed on both sides of the connecting band as taught by an embodiment shown in Figs. 9-10 of Jeong and to provide a head to the pair of sliding frames configured to be fastened to each of the fastening members, as taught by an embodiment shown in Jeong of Figs. 9-10 of Jeong, in order to provide an improved device for correcting a forward head posture that facilitates fixing to the occiput of the patient (Jeong, [0036]).  
	Regarding claim 12, Dellanno in view of Jeong  in an embodiment of Figs 1-8 discloses the invention as described above and further discloses wherein the front support further comprises: a front extension frame 12 (shoulder collar assembly 12, Dellanno, [0033]) configured to support an upper body of the user (Dellanno, Fig. 2).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (US 2009/0149788) in view of  Jeong  (Korean patent publication no. KR20190036883A, English translation previously provided) and in further view of Abdul-Hafiz (US 2017/0281390).
Regarding claim 4, Dellanno in view of Jeong (embodiment of Figs. 1-8) discloses the invention as described above and further discloses an adjustment handle receiver 116 (pinion coupling portion 116, Jeong, [0029]) configured to receive therein at least a portion of the adjustment handle (Jeong, Fig. 8, Jeong, [0029]), a ratchet member formed on an inner circumferential surface of the adjustment handle receiver (pinion of pinion coupling portion 116, Jeong, [0029]; pinion inside adjustor 115 which has a circumference, Jeong, Fig. 2; Jeong, [0028]).
	Dellanno in view of Jeong does not disclose wherein the adjustment handle comprises: a stopper configured to restrict a rotation direction of the adjustment handle by being combined with the ratchet member in shape.
	Abdul-Hafiz teaches an analogous orthopedic device 13 (knee brace 13, [0047], Fig. 1)
comprising an analogous adjuster 38 (pivot assembly 38, [0056]) and analogous supports 112 and 116a (upper paddle assembly 112, second lower paddle assembly 116a ([0056]), an analogous adjustment handle  (see annotated Fig. 6 below) 

    PNG
    media_image7.png
    320
    355
    media_image7.png
    Greyscale

an analogous adjustment handle receiver 66 (first plate 66, [0060]) and an analogous ratchet member 94 (raised extensions defining notches therebetween, [0064]) formed on the analogous adjustment handle receiver 66 ([0064]) wherein the adjustment handle comprises: a stopper 52, 48, 50  (pin 52, springs 48, 50 [0065]-[0066]]) configured to restrict a rotation direction of the adjustment handle by being combined with the ratchet member in shape ([0066]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the adjustment handle of the device for correcting a forward head posture of Dellanno in view of Jeong a stopper configured to restrict a rotation direction of the adjustment handle by being combined with the ratchet member in shape, as taught by Abdul-Hafiz, in order to provide an improved device for correcting a forward head posture that facilitates locking in position (Abdul-Hafiz, [0066]).
Regarding claim 5, Dellanno in view of Jeong and in further view of Abdul-Hafiz discloses the invention as described above and further discloses a rotating body configured to be rotatably fixed to the front support (Jeong, [0028]).
Dellanno in view of Jeong and in further view of Abul-Hafiz as combined does not disclose wherein the stopper is formed integrally with the rotating body and configured to be elastically deformed in a direction receding from a center of the rotating body.
Abdul-Hafiz teaches an analogous rotating body 66 (plate 66, [0064]) wherein the stopper 52, 48, 50 is formed integrally with the rotating body (Abdul-Hafiz, [0066]; integral is defined in Merriam-Webster as formed as a unit within another part; rotating body and stopper are formed as a unit) and configured to be elastically deformed in a direction receding from a center of the rotating body (Abdul-Hafiz, [0066] springs 48 and 50 are elastically deformed in a direction receding from a center of the rotating body (Abdul-Hafiz,[0066]; springs 48 and 50 deform in a direction receding from a center of the rotating body [pivot stop 40]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the stopper of the device for correcting a forward head posture of Dellanno in view of Jeong is formed integrally with the rotating body of the device and configured to be elastically deformed in a direction receding from a center of the rotating body, as taught by Abdul-Hafiz in order to provide an improved device for correcting a forward head position that facilitates locking a position of the device (Abdul-Hafiz, [0066]).
	Regarding claim 6, Dellanno in view of Jeong and in further view of Abdul-Hafiz discloses the invention as described above and further discloses wherein the adjustment handle comprises: a grip portion 47 (body 47, Abdul-Hafiz, [0065])by which the user grabs and configured to relatively rotate with respect to the rotating body ; and an operating protrusion 46 (tab 46, [0065]) protruding from the grip portion (Abdul-Hafiz, Fig. 6)  and configured to press the stopper ([0066]; tab presses springs upon release) to allow the stopper to be closer to the center of the rotating body (Abdul-Hafiz, [0066]) based on a relative rotation angle of the grip portion and the rotating body (Fig. 4, Abdul-Hafiz [0065], [0066]).
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (US 2009/0149788) in view of Jeong (Korean patent publication no. KR20190036883A, English translation previously provided) and in further view of Paik (US 2017/0127767).
	Regarding claim 8, Dellanno in view of Jeong as combined discloses the invention as described above.  
	Dellanno in view of Jeong as combined does not disclose wherein each of the fastening members comprises: a recess portion recessed in a first direction to receive therein the head; and a fastening groove recessed in a second direction perpendicular to the first direction from the recess portion, wherein the head comprises: a wing portion configured to be inserted into the fastening groove, wherein, when the head slides to be fastened to a corresponding fastening member in the second direction after being received in the fastening member in the first direction, the wing portion is configured to be fastened to the fastening groove to prevent the head from deviating from the fastening member in the first direction.
	Paik teaches an analogous fastening member 100 and 200 (Fig. 5, plug member 100, socket member 200, [0040]) having an analogous head and analogous sliding frame (see annotated Fig. 3 below) 

    PNG
    media_image8.png
    344
    564
    media_image8.png
    Greyscale











wherein each of the fastening members comprises: a recess portion 206 (accommodation region 206,  [0048]) recessed in a first direction to receive therein the head 100 (plug member 100, [0041]) see annotated Fig. 5 below); 

    PNG
    media_image9.png
    517
    465
    media_image9.png
    Greyscale

and a fastening groove 207 (holder aperture 207, [0048]) recessed in a second direction perpendicular to the first direction from the recess portion (annotated Fig. 5), wherein the head comprises: a wing portion 107 (holder 107, annotated Fig. 5; [0043]; wing is defined as something that resembles a wing in appearance, function or position relative to a main body; dictionary.com. holder extends from main body like a wing, see Fig. 4, for example) configured to be inserted into the fastening groove ([0052]), wherein, when the head slides to be fastened to a corresponding fastening member in the second direction after being received in the fastening member in the first direction, the wing portion is configured to be fastened to the fastening groove to prevent the head from deviating from the fastening member in the first direction (Fig. 5, [0052]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each of the fastening members of the device for correcting a forward head posture of Dellanno in view of Jeong as combined comprises a recess portion recessed in a first direction to receive therein the head; and a fastening groove recessed in a second direction perpendicular to the first direction from the recess portion, wherein the head comprises: a wing portion configured to be inserted into the fastening groove, wherein, when the head slides to be fastened to a corresponding fastening member in the second direction after being received in the fastening member in the first direction, the wing portion is configured to be fastened to the fastening groove to prevent the head from deviating from the fastening member in the first direction, as taught by Paik, in order to provide an improved device for correcting a forward head posture that facilitates coupling (Paik, [0043]).
	Regarding claim 9, Dellanno in view of Jeong as combined and in further view of Paik discloses the invention as described above and further discloses wherein each of the fastening members further comprises: a fastening member magnet 220 (Paik, [0053]) disposed in the recess portion 206, wherein the head further comprises: a head magnet 120 (Paik, [0044]) configured to be connected to the fastening member magnet through magnetism (Paik, [0053][0054]).
	Regarding claim 10, Dellanno in view of Jeong as combined and in further view of Paik discloses the invention as described above and further discloses a distance from the wing portion to a center of the head magnet is the same as a distance from the fastening groove to a center of the fastening member magnet (as the holder 107 [wing] is vertically aligned with holder aperture [207] and as the head magnet is vertically aligned with the fastening member magnet, Paik Fig. 5,  Paik, [0054], it follows that a distance from a wing portion to a center of the head of the magnet is the same as a distance from the fastening groove to a center of the fastening member magnet).
	Regarding claim 11, Dellanno in view of Jeong as combined and in further view of Paik discloses the invention as described above and further discloses wherein a length of the head is less than a length of the 203618320.1 10/2/2020recess portion based on the second direction (holder 107 [wing], part of the head 100 and including a length of the head, is closely fitting in the aperture 207[ groove], Paik, [0054]; it follows that a length of the wing [part of the head] is less than a recess portion length as the wing fits in the groove which has a smaller length than the recess).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonutti (US 6503213) discloses a device comprising a front support 16 (col. 1, line 65 to col. 2, line 41), a rear support 34  (col. 1, line 65 to col. 2, line 41) and an adjuster 20 (col. 1, line 65 to col. 2, line 41).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./ Examiner, Art Unit 3786                

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786